OPINION
CHUTICH, Justice.
Respondent Anibal Sanchez sued appellant Dahlke Trailer Sales, Inc. (Dahlke) under the antiretaliation provision of the Minnesota workers’ compensation statute. Minn. Stat. § 176.82, subd. 1 (2016). The district court granted summary judgment to Dahlke, concluding that Sanchez had not raised a genuine issue of material fact about whether Dahlke discharged him because he sought workers’ compensation benefits. The court of appeals reversed. Sanchez v. Dahlke Trailer Sales, Inc., No. A15-1183, 2016 WL 3129362 (Minn.App. June 6, 2016). Before this court, Dahlke asserts that the court of appeals unduly expanded the scope of the workers’ compensation antiretaliation statute and that Sanchez’s claim is preempted by federal immigration law. We affirm the court of appeals. We hold that Sanchez raised a genuine issue of material fact as to whether Dahlke discharged him and as to whether the discharge was motivated by Sanchez seeking workers’ compensation benefits. We further hold that federal immigration law does not preempt Sanchez’s claim. Accordingly, we remand to the district court for further proceedings.
FACTS
The summary judgment standard requires us to view the facts in the light most favorable to the nonmoving party, Sanchez. State Farm Fire & Cas. v. Aquila Inc., 718 N.W.2d 879, 883 (Minn. 2006). Anibal Sanchez was born in Mexico. He entered the United States in 1998, with a tourist visa, and he has lived here without documentation since the visa expired. Sanchez bought a false social security number with the intention to apply for jobs. He presented the false social security number to Dahlke when he was hired in early 2006. Sanchez worked for Dahlke as a body shop assistant for about eight years, until December 20, 2013.
Sanchez alleged that his managers at Dahlke knew for the majority of his employment that he was not authorized to work in the United States. He testified that people at Dahlke started to ask him about his “legal situation” about two years after he was hired. He described several instances in which managers at Dahlke *271made statements about his undocumented status.1 Sanchez also alleged that Dahlke received annual notices from the Social Security Administration, stating that the social security number that Sanchez provided did not match his name.
On September 23, 2013, Sanchez injured himself while operating a sandblaster at work. Dahlke sent him to the hospital and made a first report of injury to its workers’ compensation insurance carrier. Sanchez missed work and incurred medical expenses. He testified that, after he went back to work, he was told that he had to submit copies of his medical bills before he could receive lost-wages benefits.
Sanchez hired a lawyer to give him advice about the process. He testified that when he told Doug Smithers, a part-owner and service manager at Dahlke, that he had a lawyer, Smithers responded that he hated lawyers and said, “[T]he bridge between us [is] broken.” Through his lawyer, Sanchez filed a workers’ compensation claim petition on November 6, 2013. That claim has since settled.
During a deposition about his workers’ compensation claim on December 11, 2013, Dahlke’s lawyer asked Sanchez whether he was legally authorized to work in the United States. Sanchez responded that he was not. One or two days later, when he returned to Dahlke, Doug Smithers asked to see Sanchez’s social security card and asked Sanchez whether he was “illegal.” Sanchez responded: “Douglas, you know that.” Sanchez testified that Smithers told him that he could not work for Dahlke anymore “because of [his] legal situation.”
About one week later, Sanchez and two part-owners, Brian Dahlke and Doug Smithers, signed a letter stating:
Because you voluntarily told us that the social security card documentation you provided us was not good and that you are not eligible to work in the United States at this time, we are sending you home on an unpaid leave of absence. Once you provide us with legitimate paperwork showing that you can legally work in the United States, you can come back to work at Dahlke Trailer Sales.
Sanchez later testified that he read the letter “without being aware of what [he] was signing.” He also testified that he would “absolutely” go back to work at Dahlke if he could get legal authorization. Sanchez returned to Dahlke only once, to pick up his tools.
Sanchez brought suit in Anoka County District Court, raising a claim under the workers’ compensation antiretaliation statute.2 Minn. Stat. § 176.82 (2016). Dahlke moved for summary judgment, and the district court granted its motion. Because Sanchez acknowledged that he could return to Dahlke if he became legally author*272ized to work, the district court found as a matter of law that his unpaid leave was a result-of his immigration status, not his workers’ compensation claim. Additionally, although acknowledging that “placing Plaintiff on unpaid leave might seem as if Dahlke was effectively firing Plaintiff,” the court reasoned that Dahlke was simply complying with federal law prohibiting employers from knowingly employing undocumented workers.
The court of appeals reversed. Sanchez v. Dahlke Trailer Sales, Inc., No. A15-1183, 2016 WL 3129362, at *3 (Minn.App. June 6, 2016). The court held that undocumented workers are protected by the an-tiretaliation provision of the workers’ compensation law. Id. at *2 (citing Correa v. Waymouth Farms, Inc., 664 N.W.2d 324, 328 (Minn. 2003)). The court of appeals also held that Sanchez had raised a genuine issue of material fact on whether he had established a prima facie case of retaliatory discharge. Id. at *2-3. The court of appeals concluded that genuine issues of material fact existed regarding Sanchez’s claim “that must be further developed and determined in the first instance by the district court,” and remanded the case to the district court for further proceedings. Id. at *4. We granted Dahlke’s petition for review.
ANALYSIS
The district court may grant summary judgment if “there is no genuine issue as to any material fact” so that one party is “entitled to a judgment as a matter of law.” Minn. R. Civ. P. 56.03. Our court reviews the district court’s decision to grant summary judgment de novo. Stringer v. Minn. Vikings Football Club, LLC, 705 N.W.2d 746, 754 (Minn. 2005). We consider two questions: “whether a genuine issue of material fact exists, and whether an error in the application of the law occurred.” Fairview Hosp. & Health Care Servs. v. St. Paul Fire & Marine Ins. Co., 535 N.W.2d 337, 341 (Minn. 1995), Again, the evidence must be viewed in the light most favorable to the nonmoving party, Sanchez. See Aquila Inc., 718 N.W.2d at 883.
Minnesota Statutes section 176.82, subdivision 1, prohibits an employer from “discharging ... an employee for seeking workers’ compensation benefits.” Dahlke is entitled to summary judgment, then, if it establishes that no genuine dispute exists as to the material facts: (1) whether Dahlke discharged Sanchez within the meaning of the statute, and (2) whether Dahlke did so in retaliation for Sanchez seeking workers’ compensation benefits.3 Dahlke also argues that, even if it is not entitled to summary judgment, federal immigration law preempts Sanchez’s claim.
I.
The court of appeals determined that a genuine issue of material fact existed as to whether Dahlke subjected Sanchez to an “adverse employment action” *273because his unpaid leave was a “material change in the terms or conditions” of his employment. Sanchez, 2016 WL 3129352, at *3 (quoting Leiendecker v. Asian Women United of Minn., 731 N.W.2d 836, 842 (Minn.App. 2007), rev. denied (Minn. Aug. 7, 2007)). But Minnesota Statutes section 176.82, subdivision 1, prohibits only a narrow range of conduct: discharge, threatened discharge, and intentional obstruction of benefits. The question here is whether Dahlke discharged Sanchez. Dahlke argues that placing Sanchez on unpaid leave until he can provide legitimate work documents does not qualify as a discharge.
The workers’ compensation statute does not define “discharge” or ‘'discharging.” See Minn. Stat. §§ 176.001-.862 (2016). To decide whether a genuine issue of material fact exists concerning whether Sanchez was discharged, we must first determine the word’s meaning within the workers’ compensation antiretaliation statute. When interpreting a statute, “we give words and phrases their plain and ordinary meaning.” Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 759 (Minn. 2010) (citing Minn. Stat. § 645.08 (2016)).
The: American Heritage Dictionary defines “discharge,” in part, as “[t]o release, as from confinement, care, or duty” or “[t]o remove from office or employment.” The American Heritage Dictionary of the English Language 514 (5th ed. 2011); see also Webster’s Third New International Dictionary of the English Language 644 (2002) (defining “discharge,” in part, as “to dismiss from employment: terminate the employment of,” or “to end formally the service of: release from duty”). Interpreting the term in an employment contract, our court , has defined “discharge” as “the termination of employment at the will of the employer with'prejudice.” Anderson v. Twin City Rapid Transit Co., 250 Minn. 167, 84 N.W.2d 593, 598-99 (1957). In Anderson, we concluded that a layoff was not a discharge because it was only temporary. Id. at 599; see also Neid v. Tassie’s Bakery, 219 Minn. 272, 17 N.W.2d 357, 358 (1945) (interpreting “discharge”' in an employment contract and finding that a “temporally cessation of operations was not a discharge”),
These. sources show that the plain and ordinary meaning of discharge includes an aspect of permanence. See Neid, 17 N.W.2d at 358 (“A discharge presumptively means that the employer no longer needs or desires the employee’s services; that he is done with him; and that all contract relations between them are at an end.”); see also Minn. Stat. § 268.095, subd, 5 (2016) (defining discharge in the unemployment compensation context as occurring “when any words or actions by an employer would lead a reasonable employee to believe that the employer will no longer allow the employee to work for the employer in any capacity”). This determination does not mean that a revival of the employment relationship must be impossible or inconceivable—any employer that discharges an employee could conceivably hire him back, and this possibility would not change .the nature of the initial discharge.4 Rather, an employer discharges an employee when the employer ends the employment relationship between them with no intention to resume it.
The actual intent of the employer is key in deciding whether a discharge *274occurred, because the employer is the party with the greatest control over the employment relationship. The employer can make the ultimate decision whether to hire the person back—that is, whether the termination is with prejudice. If an employer places an employee on a “temporary” leave, but intends that the leave should never end, then the employer is really discharging the employee. The focus on the employer’s actual intent prevents employers from avoiding a retaliation charge by simply attaching a different label to what is in reality a discharge.5
Dahlke asserts that it did not discharge Sanchez when it placed him on unpaid leave, because Sanchez can return to his job once he presents legal authorization to work in the United States. As support, it points to the letter—signed by Sanchez and two part-owners of Dahlke—stating that Sanchez “can come back to work at Dahlke” once he provides adequate documentation.
But, taking the facts in the light most favorable to Sanchez, there is reason to doubt that Dahlke ever intended to rehire Sanchez, regardless of any change in his work status.6 Sanchez asserts that Dahlke was not actually motivated by his immigration status because Dahlke had known for years that he was undocumented. Sanchez’s testimony describes numerous interactions with Dahlke managers showing that they were aware of his immigration status long before he filed his workers’ compensation claim. Further support comes from the questionable circumstances of Sanchez’s initial deposition; Sanchez argues that Dahlke’s attorney deliberately asked him about his immigration status—despite its limited legal relevance to the claim for workers’ compensation benefits—to furnish Dahlke with a nondiscriminatory reason to terminate Sanchez’s employment. If Dahlke’s motivation for placing Sanchez on leave was retaliatory, it implies that Dahlke intended the unpaid leave to be permanent.7
The dissent submits that “an employer’s subjective desire that an employee never return to work” is irrelevant in the context of a contractual employment relationship. This argument misses the point. Even if Sanchez were to obtain legal work status, Dahlke would still have the ultimate choice whether to re-employ him. Dahlke’s promise to rehire Sanchez once he gains legal work status did not include mutual consid*275eration and may not be binding. And because the condition in the letter has not occurred, and perhaps will never occur, the key to determining whether Sanchez was discharged is in determining whether Dahlke intended the leave to be permanent.
In the end, the question of whether Dahlke intended Sanchez’s unpaid leave to be permanent is a factual dispute, to be resolved by a factfinder. Thus, Sanchez has raised a genuine issue of material fact as to whether he was discharged.
II.
The second element of a workers’ compensation retaliatory discharge claim is whether Dahlke discharged Sanchez “for seeking workers’ compensation benefits.” Minn. Stat. § 176.82, subd. 1. Sanchez testified that, after he retained a lawyer for his workers’ compensation case, part-owner and service manager Smithers said he hated lawyers and that their “bridge” was “broken.” Again, Dahlke asserts that in placing Sanchez on leave it was motivated only by its discovery that Sanchez did not have legal authorization to work in the United States. Sanchez claims that Dahlke had been aware of his immigration status for years. Viewed in the light most favorable to Sanchez, the evidence in the record raises a genuine issue of material fact regarding Dahlke’s motivation for placing Sanchez on unpaid leave.
III.
Dahlke also contends that the federal Immigration Reform and Control Act required it to place Sanchez on leave and that Dahlke cannot be held liable for taking an action required by federal law. The Immigration Reform and Control Act of 1986 (the IRCA), Pub. L. No. 99-603, 100 Stat. 3359 (2012), is codified as amended in various sections of Title 8 of the United States Code. As a part of “a comprehensive scheme that made combating the employment of illegal aliens in the United States central to the policy of immigration law,” the IRCA establishes an extensive employment verification system. Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 138, 122 S.Ct. 1275, 152 L.Ed.2d 271 (2002); see 8 U.S.C. § 1324a (2012).
The IRCA requires employers to check citizenship or immigration status by requesting and examining the documentation of all employees. 8 U.S.C. § 1324a(b). The IRCA prohibits employers from knowingly hiring undocumented workers and from continuing to employ workers whom the employer knows to be undocumented. Id. § 1324a(a). Employers that unlawfully employ undocumented workers are subject to civil and criminal sanctions. Id. §§ 1324a(e)(4)-(5), (f). The federal act also makes it unlawful for any applicant to subvert the verification system by submitting fraudulent documentation. See 8 U.S.C. § 1324c(a) (2012).
The Supremacy Clause of the United States Constitution provides that federal law “shall be the supreme Law of the Land.” U.S. Const, art. VI, cl. 2. Under this pi’inciple, Congress has the power to preempt state law.
A preemption analysis starts from the assumption “that ‘the historic police powers of the States’ are not superseded ‘unless that was the clear and manifest purpose of Congress.’ ” Arizona v. United States, 567 U.S. 387, 400, 132 S.Ct. 2492, 183 L.Ed.2d 351 (2012) (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230, 67 S.Ct. 1146, 91 L.Ed. 1447 (1947)). Standing at the intersection of labor law and tort law, workers’ compensation laws firmly qualify as an area of traditional state power. See DeCanas v. Bica, 424 *276U.S. 351, 356, 96 S.Ct. 933, 47 L.Ed.2d 43 (1976) (citing workers’ compensation laws as an example of states’ “broad authority under theii’ police powers to regulate the employment relationship to protect workers within the State”), abrogated on other grounds by Chamber of Commerce of United States of America v. Whiting, 563 U.S. 582, 590, 131 S.Ct. 1968, 179 L.Ed.2d 1031 (2011). As a result, a workers’ compensation law will not be preempted except by the clear and manifest intent of Congress. See Arizona, 567 U.S. at 400, 132 S.Ct. 2492.
Federal law may preempt state law in three ways: (1) by express provision, (2) by occupying the entire regulatory field, or (3) by conflicting with state law. See id. at 399-400, 132 S.Ct. 2492. Dahlke’s argument focuses solely on the third form, conflict preemption.
Conflict preemption can occur in two ways. First, a state law conflicts with a federal law when it is “impossible for a private party to comply with both state and federal requirements.” English v. Gen. Elec. Co., 496 U.S. 72, 79, 110 S.Ct. 2270, 110 L.Ed.2d 65 (1990). Second, a state law conflicts with federal law when it “stands as an obstacle to the accomplishment and execution of the full purposes and objectives of Congress.” Id. (quoting Hines v. Davidowitz, 312 U.S. 52, 67, 61 S.Ct. 399, 85 L.Ed. 581 (1941)) (internal quotation marks omitted). “The mere fact of ‘tension’ between federal and state law is generally not enough to establish an obstacle supporting preemption, particularly when the state law involves the exercise of traditional police power.” Madeira v. Affordable Hous. Found., Inc., 469 F.3d 219, 241 (2d Cir. 2006) (citing Silkwood v. Kerr-McGee Corp., 464 U.S. 238, 256, 104 S.Ct. 615, 78 L.Ed.2d 443 (1984)).
Dahlke’s main preemption argument is that, if the workers’ compensation antire-taliation statute requires it to continue to employ Sanchez even after becoming aware of his immigration status, then the statute requires exactly what the IRCA prohibits: knowingly employing an undocumented worker. Dahlke’s argument rests on a flawed premise, however. The workers’ compensation antiretaliation statute does not require that Dahlke continue to employ an employee after becoming aware that he is undocumented. Rather, it prohibits Dahlke from discharging an employee because he sought workers’ compensation benefits. Minn. Stat. § 176.82, subd. 1. The retaliatory discharge provision does not require employment, but instead focuses on of a particular motivation: the employer is liable only if it discharged the employee “for seeking workers’ compensation benefits.” Id.
Because of this retaliatory-motive requirement, it is possible for an employer in Dahlke’s position to comply with the workers’ compensation antiretaliation statute without running afoul of the IRCA. Dahlke would have followed the IRCA without violating the antiretaliation statute if it discharged Sanchez because of his immigration status, and not because of his protected activity.8 Thus, it is possible for a private party to comply with both statutes.
The dissent agrees that Dahlke’s compliance with both statutes is “theoretically possible,” but determines that federal preemption law requires more. We disagree. See PLIVA, Inc. v. Mensing, 564 U.S. 604, 620, 131 S.Ct. 2567, 180 L.Ed.2d 580 (2011) *277(“The question for ‘impossibility* is whether the private party could independently do under federal law what state law requires of it.”). The dissent’s exploration of circumstances under which Dahlke could have violated one or both statutes, no matter how likely those circumstances, does not change the fact that compliance with both statutes is possible. We decline to expand the standard for conflict preemption by impossibility, especially in an area of traditional state control. See Forster v. R.J. Reynolds Tobacco Co., 437 N.W.2d 655, 658 (Minn. 1989) (“Under our system of federalism, it is assumed that Congress in legislating does not intend to hobble the states in their regulation of matters of state concern.”).
Finally, the workers’ compensation antiretaliation statute does not stand as an “obstacle to the accomplishment and execution of the full purposes and objectives of Congress.” Hines, 312 U.S. at 67, 61 S.Ct. 399. The IRCA is premised on the conclusion that “[e]mployment is the magnet that attracts aliens here illegally.” H.R. Rep. No. 99-682(1), at 46 (1986), as reprinted in 1986 U.S.C.C.A.N. 5649, 5650. To reduce the pull of that magnet, the IRCA uses criminal and civil penalties to discourage employers from hiring unauthorized aliens. Hoffman, 535 U.S. at 155, 122 S.Ct. 1275 (Breyer, J., dissenting).
In Correa v. Waymouth Farms, Inc., we considered whether the IRCA, “or the policy behind it, prevents unauthorized aliens from conducting a diligent job search,” a requirement for receipt of temporary total disability benefits under the Workers’ Compensation Act. 664 N.W.2d at 327;.see Minn. Stat. § 176.101, subd. 1(g) (2016) (conditioning temporary total disability benefits on a diligent search “for appropriate work within the employee’s physical restrictions”). Correa was not authorized to work in the United States, and. the employer argued that this status prevented him from conducting a diligent search for appropriate work as a matter of law. Correa, 664 N.W.2d at 327. We rejected the employer’s argument, holding that the workers’ compensation statute covers undocumented workers and that the IRCA “is not aimed at impairing existing state labor protections.” Id. at 329.
The Correa court noted in dicta that “to the extent that denying unauthorized aliens benefits predicated on a diligent job search gives employers incentive to hire unauthorized aliens in expectation of lowering their workers’ compensation costs, the purposes underlying the IRCA are not served.” Id. at 331 n.4. Enforcing labor laws against employers that employ undocumented workers does not stand as an obstacle to the purpose of the federal immigration law.9 Rather, such enforcement furthers the IRCA’s goal of discouraging employers from hiring unauthorized aliens. If the workers’ compensation an-tiretaliation statute does not apply to employers of undocumented workers, then those employers are in a position to save costs, especially in borderline cases in which they can plausibly claim x ignorance of an employee’s, immigration status until after he or she becomes injured at work.
*278Because the IRCA’s aim is to discourage employment of undocumented workers, removing labor protections would undermine that goal by making the employment of undocumented workers cost-effective. We therefore hold that the workers’ compensation antiretaliation statute does not conflict with the IRCA, either by prohibiting conduct that the IRCA requires or by standing as an obstacle to the aims of Congress.10
CONCLUSION
For the foregoing reasons, we affirm the decision of the court of appeals and remand to the district court for further proceedings in accordance with this opinion.
Affirmed.
Dissenting, Anderson, J., Gildea, C.J., Stras, J.
DISSENT

. Sanchez stated in an affidavit and confirmed in his deposition that Doug Smithers— a part-owner and service manager at Dahlke—made fun of him after President Obama was elected in 2008, saying, "Obama—he’s your brother—he’s going to get you your papers now.” In his affidavit, Sanchez also stated that he referred a friend to apply for work at Dahlke in 2009 or 2010, and that part-owner Brian Dahlke asked him, "Is he illegal like you or does he have papers?” Sanchez testified in his deposition that Greg Welcome, another part-owner and manager, called him into his office in 2012 and asked if he was “illegal.” Sanchez told him that he was.


. Sanchez also alleged national origin discrimination under the Minnesota Human Rights Act. See Minn. Stat. § 363A.08 (2016). He later dropped that claim. The complaint also made a claim of intentional obstruction of benefits under the workers’ compensation statute, but Sanchez forfeited it by failing to argue the claim in any subsequent briefs. See Melina v. Chaplin, 327 N.W.2d 19, 20 (Minn. 1982).


. The district court and the court of appeals analyzed Sanchez's claim under the McDonnell Douglas burden-shifting framework, which is commonly applied to summary judgment determinations in employment discrimination cases. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973); see, e.g., Hoover v. Norwest Private Mortg. Banking, 632 N.W.2d 534, 542-49 (Minn. 2001) (applying the burden-shifting framework to a summary judgment motion under the Minnesota Human Rights Act). The parties have not directly addressed the issue of whether it is appropriate to apply this framework to a workers' compensation retaliatory discharge claim. See Minn. Stat. § 176.82, subd. 1. We do not apply the McDonnell Douglas framework here, but rather reserve the question of whether the framework is appropriate for a workers’ compensation retaliatory discharge claim for another day.


. Indeed, the equitable remedy for improper discharge in other contexts is reinstatement, which is a revival of the employment relationship. See, e.g., Mathieu v. Gopher News Co., 273 F.3d 769, 782 (8th Cir. 2001) (referring to reinstatement as "the preferred equitable remedy” for discriminatory termination); But subsequent reinstatement does not mean that the employee was never discharged.


. The dissent acknowledges that attaching an impossible or irrelevant condition to a leave of absence may be a discharge. But the logical force of that distinction comes from what it conveys. An impossible or ridiculous condition imposed on a leave of absence simply conveys that the employer does not intend for the leave to end and that the condition does not actually matter to the employer. That question—the question of the employer’s actual intent—is what must be decided in Sanchez’s case.


. We disagree with the dissent that "all the evidence in the record indicates that Dahlke is willing to continue to employ Sanchez if he can demonstrate his eligibility to return to active employment.” Significantly, Dahlke is not contractually bound by the letter, which lacked consideration. Although Sanchez testified that he would go back to work at Dahlke if he obtained the necessary paperwork, that does not necessarily mean that Dahlke would accept him. Evidence in the record also suggests that Dahlke was motivated by retaliation in placing Sanchez on leave, rather than by his immigration status; this evidence is indirect evidence that Dahlke’s offer to re-employ Sanchez was not legitimate.


.The employer may well have known that Sanchez faces major obstacles to obtaining legal work status. See, e.g., Arizona v. United States, 567 U.S. 387, 404-05, 132 S.Ct. 2492, 183 L.Ed.2d 351 (2012) (citing 8 U.S.C. § 1255(c)(2), (c)(8)) ("With certain exceptions, aliens who accept unlawful employment are not eligible to have their status adjusted to that of a lawful permanent resident.”).


. This analysis assumes that the plaintiff does not pursue a mixed-motive theory of discrimination. Sanchez has not argued that Dahlke had a mixed motive for discharging him, and we do not opine on the question of whether a plaintiff may pursue a workers’ compensation retaliation claim under a mixed-motive theory'


. We take the dissent’s point that this dictum in Correa is not binding. Nonetheless, we find its reasoning persuasive, especially, because it addresses the interplay between the same two statutes that are currently at issue, And, as the dissent acknowledges, Hoffman—a 5-4 decision about the conflicting federal aims of the National Labor Relations Act and the IRCA— is also not binding in this preemption case. Like Correa, the reasoning in Hoffman is useful insofar as it is applicable and persuasive. We see nothing in the Hoffman majority opinion that rejects our simple conclusion; that the IRCA aims to reduce illegal immigration, in part, by preventing employers from hiring undocumented workers.


. We do not opine on the question of whether the IRCA preempts the award of actual or punitive damages to an undocumented worker. It would be premature, before any finding of liability, and without any substantial briefing or analysis, to address that question now. But we do note that the damages available under the workers' compensation antiretaliation statute—including actual damages, puni-five damages, and attorney fees—are broader than the backpay award reversed in Hoffman. Compare Minn. Stat. § 176.82, subd. 1 (providing for recovery of “damages incurred by the employee ... including costs and reasonable attorney fees, and for punitive damages”), with Hoffman, 535 U.S, at 141-42, 122 S.Ct. 1275 (discussing National Labor Relations Board’s backpay award).